Citation Nr: 0411163	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The veteran had active military service with the New Philippine 
Scouts from March 1946 to May 1947.  He died in June 1995.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, 
Philippines, in which the RO denied entitlement to dependency and 
indemnity compensation (DIC) based upon service connection for the 
cause of the veteran's death, and also denied entitlement to 
accrued benefits.  As to the latter, the record shows no VA 
benefits being paid to the veteran during his life, and no pending 
claim, at the time of his death.  Moreover, the appellant did not 
file an accrued-benefits claim within one year of the veteran's 
death.  In her notice of disagreement, filed in February 2003, she 
did not express disagreement as to the denial of accrued benefits.  
Thus, that issue is not before the Board for appellate 
consideration.

Based upon the type and dates of the service reported above, it 
appears that the decedent did not meet the requirements to qualify 
as a veteran under the laws and regulations governing VA benefits.  
See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  Nevertheless, for the 
purpose of the present decision, we will address him as "the 
veteran."


FINDINGS OF FACT

1.  The veteran died in June 1995.  According to the Certificate 
of Death, the immediate cause of death was cardiopulmonary arrest 
due to renal failure and pneumonia, with sepsis and hepatic 
failure listed as contributing conditions. 

2.  At the time of the veteran's death, he had no service-
connected disabilities.

3.  There is no competent and probative medical evidence of record 
that establishes a connection between the veteran's military 
service and the cause of his death. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in June 1995 at the age of 72.  According to the 
Certificate of Death, the immediate cause of death was 
cardiopulmonary arrest due to renal failure and pneumonia as the 
underlying cause.  Other significant conditions contributing to 
his death but not related to the immediate cause were sepsis and 
hepatic failure.  At the time of his death, the veteran was not 
service connected for any disability.

The veteran's service medical records have been associated with 
the claims folder.  They reveal that on examination prior to his 
discharge in April 1947, his cardiovascular and genitourinary 
systems and lungs were reported to be normal.  In addition, no 
notation of abnormality was made regarding his liver, and his 
blood serology result was negative.  

Post-service, private medical records are also associated with the 
claims folder.  In a July 1995 Certification by the Republic of 
the Philippines, Department of National Defense, Philippine 
Veterans Affairs Office (PVAO), signed by a medical doctor, it is 
certified that the veteran was service-connected for 
"PTB"[pulmonary tuberculosis] at a rate of 100 percent for the 
period from September 1987 to "for life".  It was noted that the 
certification was issued upon the request of the appellant.  In 
addition, a Certification dated in August 2000 by the V Luna 
General Hospital, Armed Forces of the Philippines Medical Center, 
in which it is certified that the veteran had been admitted to 
that medical center in June 1959 and boarded "CDD 27 Oct 1959, 
subsequently transferred to TSG 16 Nov 1959 with the diagnosis of 
PTB".  

Medical evidence was received from St. Francis Medical Center West 
and shows the veteran's admission to the medical center from 
June16, 1995, to June 26, 1995, (the date of his death) due to 
lung cancer, chronic obstructive pulmonary disease, and acute and 
chronic renal insufficiency. 

In her April 2003 substantive appeal, the appellant indicated that 
some of the veteran's treatment records were among those burned 
and destroyed at the National Personnel Records Center (NPRC).  
However, review of the claims file discloses that the veteran's 
service medical records were received by the RO from the NPRC, and 
there is no indication that any of the records were destroyed in 
any way.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code 
and, among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims (Court) seeking review and 
clarification of the Pelegrini decision.  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The VCAA's duty-to-notify provision has 
been fulfilled as evidenced by the January 2003 VA rating decision 
denying the instant claim, as well as the statement of the case 
(SOC) issued in May 2003 and in correspondence issued to the 
veteran in June 2002 and September 2003.  In the May 2003 SOC the 
appellant was advised of the pertinent law, and what the evidence 
must show in order to substantiate her claim.  See Quartuccio, 
supra, see also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  We, believe that appropriate notice has been given in 
this case.  

In addition, in the June 2002 and September 2003 letters to the 
appellant, the RO clearly provided the duty-to-assist requirements 
of the VCAA.  The Board notes that a substantial body of lay and 
medical evidence was developed with respect to the appellant's 
claim, and that the SOC issued by the RO clarified what evidence 
would be required to establish service connection for the cause of 
the veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus curing 
(or rendering harmless) any previous omissions.  Further, the 
claims folder reflects that the May 2003 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 (2003).  
See Charles, supra.  Moreover, in September 2003 the appellant 
notified the RO in writing that she had no additional evidence to 
submit and that all the evidence that she had pertaining to her 
appeal had already been given to the VA.  

The Board concludes that the notifications received by the 
appellant adequately comply with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced in 
any way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with the 
claims file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, 
the Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held 
that a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. §§  1110, 1131 (West 2002), a veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by service.  
"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may also be granted on a presumptive 
basis for certain chronic disabilities when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2003).

In order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is one 
that was incurred in or aggravated by active service, one that may 
be presumed to have been incurred during such service, or one that 
was proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be considered a 
contributory cause of death when it contributed so substantially 
or materially to death, combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In the present case, the appellant essentially contends that some 
event or illness in service caused the veteran's death.  As stated 
before, the veteran's death certificate states that he died from 
cardiopulmonary arrest due to renal failure and pneumonia with 
contributing causes of sepsis and hepatic failure.

The evidence shows that when the veteran underwent medical 
examination prior to discharge in April 1947, his cardiovascular 
and genitourinary systems and lungs were normal.  There was no 
notation of abnormality made regarding the veteran's liver and his 
blood serology result was negative.  

Moreover, the medical certificate from the Armed Forces of the 
Philippines Medical Center is not given probative value, since it 
pertains to treatment for pulmonary tuberculosis in 1959, a 
condition for which the veteran was not service connected, and 
which is not among the listed causes of the veteran's death.  
Further, the certification from PVAO is likewise not afforded 
probative value for the same reasons just mentioned, because it 
too pertains to pulmonary tuberculosis.  In addition, the 
reference to service connection in that document is not based upon 
service connection pursuant to VA laws and regulations, but 
apparently relates to benefits awarded by the Government of the 
Philippines.

Also, the medical evidence received from St. Francis Medical 
Center West shows the veteran's admission in June 1995 pertained 
to his treatment for the conditions that caused his death.  That 
treatment was administered more than forty-six years after 
separation from service, and only days before the veteran's death.

Upon careful review of the objective medical evidence of record, 
the Board finds that no competent and probative medical evidence 
has been submitted to relate the veteran's death to service.  The 
available medical evidence fails to show that the veteran suffered 
from either cardiopulmonary, renal, sepsic, or hepatic illness 
during service.  In addition, no competent or probative medical 
evidence has been submitted to demonstrate that he manifested, was 
diagnosed with, or was treated for any of those illnesses prior to 
June 1995.

Moreover, in evaluating the appellant's premise, the Board notes 
that the veteran had no service-connected disabilities during his 
lifetime.  Furthermore, there is no indication that the veteran's 
cardiopulmonary arrest, renal failure, pneumonia, sepsis, or 
hepatic failure was related to service.  The evidence shows that 
the veteran was diagnosed with pulmonary tuberculosis in 1959.  He 
was not service connected for pulmonary tuberculosis, nor is it 
listed as one of the causes of his death.  In short, no medical 
opinion or other professional evidence relating the veteran's 
death from cardiopulmonary arrest, renal failure, pneumonia, 
sepsis, and hepatic failure to service or any incident of service 
has been presented.

We recognize the appellant's sincere belief that the veteran's 
death was related in some way to his military service.  
Nevertheless, in this case the appellant has not been shown to 
have the professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the veteran's 
death and his military service.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board also notes the contentions, advanced by the 
representative in Appellant's Brief, submitted in April 2004, to 
the effect that there is an issue as to whether tobacco use in 
service led to the veteran's ultimate demise.  The record, 
however, does not appear to raise that issue, either in the 
diagnoses of the terminal conditions, nor in the assertions raised 
by the veteran or the appellant in the file.

Therefore, although we are sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. Brown, 8 
Vet. App. 546, 553 (1996).  Here, the appellant has failed to 
submit any competent medical evidence to provide a nexus between 
any in-service injury or disease and the conditions that caused or 
contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death.


ORDER

Service connection for the cause of the veteran's death is denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



